Judgment of the Court of Special Sessions of the City of New York [County of Kings]; convicting the defendant of violating section 435-c of the Penal Law (fraudulent identification of meats, meat preparations and food products), and of conspiracy, modified on the law by striking therefrom so much as convicts the defendant on the third and fourth counts of the information, and by dismissing the information as to said counts. As so modified, the judgment is unanimously affirmed. The district attorney concedes that the defendant should not have been convicted under the third and fourth counts. The appeal from the *864orders is dismissed. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.